Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A of claims 16-34 in the reply filed on 02/08/2021 is acknowledged.

Drawings
The drawings are objected to because Box 34 of Figure 3 shows “…the correspondent staion and the user staion…”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 25 is objected to because of the following informalities:  line 6 of claim 25 shows “the corresponding access point of one ore more intermediate…”  Applicant is advised to revise the limitation to show “the corresponding access point of one [[ore]] or more intermediate…”  .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN  101141493 (hereinafter ‘493) – Machine Translation provided.
Regarding claim 29, ‘493 shows an access point device (Noted method performed in part by one of the access points (AP) in Figure 1.) located in a wireless network cell for continued data transmission of between a user station and a correspondent station, configured to:
construct and store a continuation guide table in the access point device (Lower part of Page 10, 3rd paragraph; noted each AP in the network of Figure 1 maintains a host table.); 
rd paragraph onwards; noted STA2 roaming from basic service set (BSS) 2 to BSS3.  When the AP has a new STA associated with it, it can send the STA’s association announcement to the APs.  Host tables are updated/configured on each AP whether an association exists or not.); and 
forward data transmitted by the user station according to the continuation guide table (Page 8; noted completion of the address resolution method provides the STA with a connection with the destination AP based on the information included in the AP request message received from the source AP and upon further verification from the host table of the IP address/MAC address of the STA.  Response message generated and transmitted to the STA at step 270 addressed using the IP address/MAC address of the STA.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘493 in view of Chen et al. (US 8,325,676; hereinafter Chen).

Regarding claim 16, ‘493 shows a method (Noted method performed in part by one of the access points (AP) in Figure 1.) for continued data transmission of a user station moving across a plurality of wireless network cells including a source wireless network cell and a terminal wireless network cell, comprising: 
for each wireless network cell, constructing a continuation guide table in a corresponding access point of the wireless network cell (Lower part of Page 10, 3rd paragraph; noted each AP in the network of Figure 1 maintains a host table.); 
in response to the user station moving from a first wireless network cell to a second wireless network cell in the plurality of wireless network cells, configuring the continuation guide table in the corresponding access point of the first wireless network cell, and configuring the continuation guide table in the corresponding access point of the second wireless network cell (Page 10, 3rd paragraph onwards; noted STA2 roaming from basic service set (BSS) 2 to BSS3.  When the AP has a new STA associated with it, it can send the STA’s association announcement to the APs.  Host tables are updated/configured on each AP whether an association exists or not.); 
in response to the user station reaching the terminal wireless cell in the plurality of wireless network cells, constructing a data link in a network layer for the user station according 
‘493 shows all of the elements as discussed above.  ‘493 does not specifically show constructing a data link between the user station and a correspondent station and performing the continued data transmission between the correspondent station and the user station through the data link. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Chen.  Specifically, Chen shows constructing a data link between the user station and a correspondent station and performing the continued data transmission between the correspondent station and the user station through the data link (Figures 1-2; col. 3, lines 44-62; noted after MN1 leaves the coverage area of AP1 and before a new IP address is obtained from the DHCP server, AP2 assigns a temporary IP address directly to MN1 from an available IP address pool maintained that it maintains in order to carry out communications in the interim. When a formal IP address is obtained from the DHCP server, MN1 replaces the temporary IP address with the formal one to resume communication.).
In view of the above, having the system of ‘493, then given the well-established teaching of Chen, it would have been obvious at the time of filing the application to modify the system of 
Regarding claim 25, modified ‘493 shows wherein: the data link includes a forward link from the correspondent station to the user station and a reverse link from the user station to the correspondent station (Chen: Figure 1; noted bi-directional links between MN1 and PC1 and therefore includes a forward link and reverse link.); 
the forward link includes one or more sub-links, each sub-link including the correspondent station, the corresponding access point of the source wireless network cell, the corresponding access point of one or more intermediate wireless network cells, the corresponding access point of the terminal wireless network cell, and the user station (Chen: Figure 1; noted bi-directional link which includes at least the forward link comprises interconnecting links between devices in the network to include links connecting MN1, SW1/SW2, router, SW3 and PC1.); and 
the reverse link includes one or more sub-links, each sub-link including the user station, the corresponding access point of the terminal wireless network cell, the corresponding access point of one or more intermediate wireless network cells, the corresponding access point of the source wireless network cell, and the correspondent station (Chen: Figure 1; noted bi-directional link which includes at least the reverse link comprises interconnecting links between devices in the network to include links connecting MN1, SW1/SW2, router, SW3 and PC1.). 
Regarding claim 26, modified ‘493 shows constructing the data link without using an IP address of the user station in one or more intermediate wireless network cells of the plurality of wireless network cells (Figures 1-2; col. 3, lines 44-62; noted after MN1 leaves the coverage area of AP1 and before a new IP address is obtained from the DHCP server, AP2 assigns a temporary 
Regarding claim 27, modified ‘493 shows encapsulating a data packet by an IP in IP protocol; and sending the encapsulated data packet to a next hop station (Chen: Figures 1-2; noted RTP stream delivered over IP network.  Communications between MN1 and PC1 are IP encapsulated traffic and transmitted onto the next device until the proper destination is reached.).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘493 in view of Chen and Jeong (US 2008/0205393; hereinafter Jeong).

Regarding claim 17, modified ‘493 shows all of the elements except optimizing a hop path along the data link by the corresponding access point of one or more of the plurality of wireless network cells. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jeong.  Specifically, Jeong shows optimizing a hop path along the data link by the corresponding access point of one or more of the plurality of wireless network cells (Figure 2; Par. 0035; noted when the terminal 140 moves from the RAS 130 to which the terminal 140 is previously connected, becomes connected to the new RAS 130, and attempts to access the portable Internet network via the new RAS 130, the routing table management unit 220 of the ACR 120 checks whether the IP address of the terminal 140 making the trial for accessing is stored in the routing table 210. When the RAS 130 does not correspond to the port information of the RAS interface 250, stored in the routing table 210, the routing table management unit 220 
In view of the above, having the system of ‘493, then given the well-established teaching of Jeong, it would have been obvious at the time of filing the application to modify the system of ‘493 as taught by Jeong, in order to provide motivation for enabling a portable Internet terminal to freely move to a different RAS area and while continuously using an uninterrupted packet data service, by updating a routing path for the packet data service in real time by using an IP address given to the respective portable Internet terminal in a portable Internet system (Par. 0009 of Jeong).
Regarding claim 18, modified ‘493 shows for each of the one or more of the plurality of wireless network cells, in response to the corresponding access point of the wireless network cell detecting a source access point of the continued data transmission being a different access point from the corresponding access point of a previous wireless network cell, optimizing the continuation guide table in the corresponding access point of the wireless network cell and the continuation guide table in the corresponding access point of the source wireless network cell (‘493: Page 10, 3rd paragraph onwards; noted STA2 roaming from basic service set (BSS) 2 to BSS3.  When the AP has a new STA associated with it, it can send the STA’s association announcement to the APs.  Host tables are updated/configured on each AP whether an association exists or not.), and configuring a section of the hop path connecting the corresponding access point of the wireless network cell and the corresponding access point of the source wireless network cell (Jeong: Figure 2; Par. 0035; noted when the terminal 140 moves from the RAS 130 to which the terminal 140 is previously connected, becomes connected to the new RAS 130, and attempts to access the portable Internet network via the new RAS 130, the 
Regarding claim 19, modified ‘493 shows before optimizing the hop path, in response to a data packet already starting to be transmitted along the data link before optimizing the hop path, continuing transmitting the data packet along the data link (Chen: Par. 0035; after MN1 leaves the coverage area of AP1 and before a new IP address is obtained from the DHCP server, AP2 assigns a temporary IP address directly to MN1 from an available IP address pool maintained that it maintains in order to carry out communications in the interim. When a formal IP address is obtained from the DHCP server, MN1 replaces the temporary IP address with the formal one to resume communication.).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘493 in view of Chen, Jeong and Hou (US 2017/0264530; hereinafter Hou).

Regarding claim 20, modified ‘493 shows all of the elements including the continuation guide table, as discussed above.  Modified ‘493 does not specifically show a wireless transfer table for determining that the user station has left the wireless network cell; and a continuation hop table for finding a network address of a next hop station for the continued data transmission. 

In view of the above, having the system of ‘493, then given the well-established teaching of Jeong, it would have been obvious at the time of filing the application to modify the system of ‘493 as taught by Jeong, in order to provide motivation for enabling a portable Internet terminal to freely move to a different RAS area and while continuously using an uninterrupted packet data service, by updating a routing path for the packet data service in real time by using an IP address given to the respective portable Internet terminal in a portable Internet system (Par. 0009 of Jeong).
Second, Hou shows a wireless transfer table for determining that the user station has left the wireless network cell (Par. 0123, 0127; noted if it is not the newly-added table entry, judging whether it is a MAC address table entry to be updated, and if it is the table entry to be updated, updating a MAC address table entry in the memory corresponding to the MAC address table entry, and setting the updated MAC address table entry as valid; and if it is not the table entry to be updated, it is a MAC address table entry to be deleted, then setting the MAC address table entry to be deleted as invalid. Herein, said setting the MAC address table entry to be deleted as invalid comprises: reserving its MAC address table entry resources and setting them as invalid.).
In view of the above, having the system of ‘493, then given the well-established teaching of Hou, it would have been obvious at the time of filing the application to modify the system of ‘493 as taught by Hou, in order to provide motivation to solve the problem of hardware and software synchronization of a large number of MAC address table entries in a short time (Par. 0010 of Hou).
Regarding claim 21, modified ‘493 shows wherein for each wireless network cell: the wireless transfer table includes a first data column of an IP address of the user station and a second data column of a MAC address of the user station (‘493: Page 10; noted each of the AP maintains the host table to include at least the IP address entries and MAC address entries.); and an invalid data entry in the second data column indicates that the user station has left the wireless network cell (Hou: Par. 0123, 0127; noted if it is not the newly-added table entry, judging whether it is a MAC address table entry to be updated, and if it is the table entry to be updated, updating a MAC address table entry in the memory corresponding to the MAC address table entry, and setting the updated MAC address table entry as valid; and if it is not the table entry to be updated, it is a MAC address table entry to be deleted, then setting the MAC address table entry to be deleted as invalid. Herein, said setting the MAC address table entry to be deleted as invalid comprises: reserving its MAC address table entry resources and setting them as invalid.). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘493 in view of Chen and Tao et al. (US 2011/0116389; hereinafter Tao).

Regarding claim 28, modified ‘493 shows all of the elements except in response to the user station receiving an IP in IP packet forwarded by a previous hop station, recording a source address of the IP in IP packet as the network layer address of the next hop station for a reversed packet transmission. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Tao.  Specifically, Tao shows in response to the user station receiving an IP in IP packet forwarded by a previous hop station, recording a source address of the IP in IP packet as 
In view of the above, having the system of ‘493, then given the well-established teaching of Tao, it would have been obvious at the time of filing the application to modify the system of ‘493 as taught by Tao, in order to provide motivation for performing a number of construction and maintenance operations in order to maintain a consistent and efficient DAG network (Par. 0058 of Tao.).

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘493 in view of Jeong and Hou.

Regarding claim 30, ‘493 shows all of the elements including the continuation guide table, as discussed above.  ‘493 does not specifically show a wireless transfer table for determining that the user station has left the wireless network cell; and a continuation hop table for finding a network address of a next hop station for the continued data transmission. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jeong and Hou.  First, Jeong shows a continuation hop table for finding a network address of a next hop station for the continued data transmission (Figure 3).
In view of the above, having the system of ‘493, then given the well-established teaching of Jeong, it would have been obvious at the time of filing the application to modify the system of ‘493 as taught by Jeong, in order to provide motivation for enabling a portable Internet terminal to freely move to a different RAS area and while continuously using an uninterrupted packet data service, by updating a routing path for the packet data service in real time by using an IP address given to the respective portable Internet terminal in a portable Internet system (Par. 0009 of Jeong).
Second, Hou shows a wireless transfer table for determining that the user station has left the wireless network cell (Par. 0123, 0127; noted if it is not the newly-added table entry, judging whether it is a MAC address table entry to be updated, and if it is the table entry to be updated, updating a MAC address table entry in the memory corresponding to the MAC address table entry, and setting the updated MAC address table entry as valid; and if it is not the table entry to be updated, it is a MAC address table entry to be deleted, then setting the MAC address table entry to be deleted as invalid. Herein, said setting the MAC address table entry to be deleted as invalid comprises: reserving its MAC address table entry resources and setting them as invalid.).
In view of the above, having the system of ‘493, then given the well-established teaching of Hou, it would have been obvious at the time of filing the application to modify the system of ‘493 as taught by Hou, in order to provide motivation to solve the problem of hardware and software synchronization of a large number of MAC address table entries in a short time (Par. 0010 of Hou).
Regarding claim 31, modified ‘493 shows wherein for each wireless network cell: the wireless transfer table includes a first data column of an IP address of the user station and a second data column of a MAC address of the user station (‘493: Page 10; noted each of the AP maintains the host table to include at least the IP address entries and MAC address entries.); and an invalid data entry in the second data column indicates that the user station has left the wireless network cell (Hou: Par. 0123, 0127; noted if it is not the newly-added table entry, judging whether it is a MAC address table entry to be updated, and if it is the table entry to be updated, updating a MAC address table entry in the memory corresponding to the MAC address table entry, and setting the updated MAC address table entry as valid; and if it is not the table entry to be updated, it is a MAC address table entry to be deleted, then setting the MAC address table entry to be deleted as invalid. Herein, said setting the MAC address table entry to be deleted as invalid comprises: reserving its MAC address table entry resources and setting them as invalid.). 

Allowable Subject Matter
Claims 22-24 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claims state:
22. The method according to claim 20, wherein for each wireless network cell, the continuation hop table includes a third data column of an IP address of a previous hop station, a fourth data column of an IP address of a source access point, a fifth data column of an IP address of the user station in the source wireless network cell, and a sixth data column of the IP address of the next hop station. 
23. The method according to claim 22, wherein for each wireless network cell: a first invalid data entry value in the third data column indicates that the network cell is the source network cell; a second invalid data entry value in the third data column indicates that a forward transmission of the data packet is not allowed; and an invalid data entry value in the fourth data column indicates that a reversed transmission of the data packet is not allowed. 
24. The method according to claim 22, further comprising: searching the continuation hop table to find an IP address of a first hop station to forward the data packet in a forward transmission from the correspondent station to the user station; and searching the continuation hop table to find an IP address of a second hop station to forward the data packet in a reverse transmission from the user station to the correspondent station. 
32. The access point device according to claim 30, wherein the continuation hop table includes a third data column of an IP address of a previous hop station, a fourth data column of an IP address of a source access point, a fifth data column of an IP address of the user station in a source wireless network cell, and a sixth data column of the IP address of a next hop station. 
33. The access point device according to claim 32, wherein: a first invalid data entry value in the third data column indicates that the network cell is the source network cell; a second invalid data entry value in the third data column indicates that a forward transmission of data is not allowed; and an invalid data entry value in the fourth data column indicates that a reversed transmission of data is not allowed. 
34. The access point device according to claim 32, wherein the access point device is further configured to: search the continuation hop table to find an IP address of a first hop station to forward data in a forward transmission from the correspondent station to the user station; and search the continuation hop table to find an IP address of a second hop station to forward the data packet in a reverse transmission from the user station to the correspondent station.

None of the prior art reference listed in this rejection anticipates nor render obvious the claimed subject matter presented in the above dependent claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but was based in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190253380 A1 – directed to a method of routing a packet includes receiving, at a networking device, a first packet storing a first destination address of a first type and a second destination address of a second type. The example method also includes determining whether a mapping between the first and second destination addresses is valid. The example method further includes in response to a determination that the mapping is not valid: obtaining, at the networking device, a second packet storing the first destination address of the first type and a third destination address of the second type, the first destination address operating at a different network layer than the second and third destination addresses; and transmitting, at the networking device, the second packet to a receiver node, the first and third destination addresses being assigned to the receiver node.
US 20130266007 A1 – directed to a system includes a network having a plurality of switches and one or more devices connected to one or more of the plurality of switches, a software defined network (SDN) controller connected to one or more of the plurality of switches in the network, the SDN controller having logic integrated with and/or executable by a processor, the logic being adapted to determine SDN routes through the network between the one or more devices and each of the plurality of switches and send one or more SDN routes to each switch in the network capable of communicating with the SDN controller. In other embodiments, methods and computer program products are also described for providing SDN routes through a network.

US 20130039249 A1 – directed to a content-centric-network (CCN)/named-data networking (NDN) system to support seamless mobility for a mobile node (MN) comprising a first point of attachment (PoA) configured to indicate to the MN that attaches to the first PoA one or more neighbor PoAs and to multicast an interest for content from the MN to the neighbor PoAs in a CCN or NDN when the MN starts a handoff procedure, and a second PoA from the one or more neighbor PoAs of the first PoA configured to receive the multicast interest from the first PoA, forward the interest to the CCN or NDN, receive content data from the CCN or NDN, and forward the content data to the MN.

US 20030072318 A1 – directed to a system and method for packet forwarding. The packet forwarding improves the performance of common network security applications. The system includes an operating system kernel, a plurality of packet forwarding paths, and a packet classifier. The method includes means for receiving network packets, means for receiving state information from a plurality of external agents, means for selecting a forwarding path from a plurality of forwarding paths based on the state information, and means for transmitting packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/REDENTOR PASIA/Primary Examiner, Art Unit 2413